Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This action is in response to the filing with the office dated 11/11/2019.
Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on 11/11/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections – 35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. Claims 1-10, 12-15, 17-35 are rejected under 35 U.S.C. 103 as being unpatentable over Shau (US 2005/0151248 A1) and in view of Munder et al (US 2018/0145002 A1).
Regarding independent claim 1, Shau (US 2005/0151248 A1) teaches, A device, comprising: an integrated circuit die (element 103, 104, figure 1) having a peripheral edge (surrounding edge of the IC die) ; a seal ring (element 201) extending along the peripheral edge 
    PNG
    media_image1.png
    479
    328
    media_image1.png
    Greyscale
supply domain and an input/output (I/O) integrated circuit area powered by a second power supply domain different from the first power supply domain (Each die contains core circuits (105), testing circuitry (107), and a plurality of bonding pads (106). The core circuits (105) support desired applications of the IC. The testing circuitry (107) executes tests to make sure the IC is free of error. The bonding pads (106) provide contact points for input/output (I/O) signals for the die. A few of those bonding pads (Vss, Vcc, Di, Qo, Cko, Cki) are also used for inter-dice connections [0042]); a test logic circuit located 
    PNG
    media_image2.png
    541
    437
    media_image2.png
    Greyscale
within the core integrated circuit area and powered by the first power supply domain (figure 3(a)); a transmit/receive (Tx/Rx) interface circuit (element 107, 108, figure 1, paragraph [0044]) located within the I/O integrated circuit area but also powered by the first power supply domain, the Tx/Rx interface circuit coupled to the test logic circuit by a communications bus (figure 3(a)); and a sensing conductive wire line having a first end connected to an output of the Tx/Rx interface circuit and a second end connected to an input of the Tx/Rx interface circuit, said sensing conductive wire line extending to surround the seal ring between the seal ring and the peripheral edge of the integrated circuit die.

Shau fails to explicitly teach sensing conductive wire line extending to surround the seal ring between the seal ring and the peripheral edge of the integrated circuit die.
Munder et al (US 2018/0145002 A1) teaches, a damage monitoring system for an integrated circuit provided on a die. The die may be carrier of an active region, for example a semiconductor substrate comprising a chip. For example, it may be a silicon die, although other semiconductor material can be used. The system can detect mechanical damages in the die edge, such as propagating cracks, by detecting changes in the conductivity of a conductive trace surrounding the active region of the die. The invention is suitable to detect cracks propagating from the bulk to the surface at the die edge, from surface to bulk, from the die edge to the inner block of the die (horizontal propagation), and even delamination. The system is adapted to send a test signal through a conductive trace at the edge of the die and to monitor the returned test signal in a detection circuit. If the difference between the test signal and a reference surpasses a predetermined and tunable threshold, the detection circuit can provide a fault signal (paragraph [0053]).
Munder et al further teaches, FIG. 1 shows a general schematic circuit configuration of an embodiment of the present invention. A current source 1, powered by a supply trace (e.g. an external trace Vs) is connected to a programmable comparator 2, the output of the comparator being connected to a programmable debouncing unit 3. The current source 1 and comparator 2 
    PNG
    media_image3.png
    492
    280
    media_image3.png
    Greyscale
embodiments of the present invention, the bias current I.sub.bias from the current source 1 will generate a voltage drop that can be measured with the comparator 2 by comparing the voltage at node "M1" with a reference voltage Vth. The reference voltage Vth may be settable or programmable. The logical output of the comparator, e.g. the Schmitt trigger, is sent to a debouncing unit 3. The debouncing unit 3 is any kind of hardware or software that ensures that only a single signal will be acted upon when receiving the comparison signal from the comparator 2. The debouncing time T, which characterizes the debouncing action of the unit 3, may also be programmable. The current source 1, comparator 2 and debouncing unit 3 form the detection circuit 7. However, other elements may be included in the detection circuit 7, such as grounding connections; also some elements 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Shau by providing a conductive trace positioned along the edge  of a die, enclosing the active area of a semiconductor device, as taught by Munder et al.


Regarding dependent claim 2, Shau and Munder et al teach the device of claim 1.
Shau further teaches, wherein the test logic circuit generates a serial input data signal that is transmitted over the communications bus and interfaced by the Tx/Rx interface circuit for application at the output of the Tx/Rx interface circuit to the first end of the sensing conductive wire line (paragraphs [0046], [0056], figure 6 (c)), wherein propagation of the serial input data signal over the sensing conductive wire line produces a sense signal at the input of the Tx/Rx interface circuit, said Tx/Rx interface circuit interfacing the sense signal to generate a serial output data signal for transmission over the communications bus to the test logic circuit (paragraphs [0046], [0056], figure 6 (c)).

Regarding dependent claim 3, Shau and Munder et al teach the device of claim 2.

    PNG
    media_image4.png
    444
    483
    media_image4.png
    Greyscale
Shau further teaches, wherein the test logic circuit is configured to compare a data pattern of the serial input data signal to a data pattern of the serial output data signal and generate a test result signal in response to the comparison (Figures 3(a), 6(c), paragraphs [0046], [0056]).

Regarding dependent claim 4, Shau and Munder et al teach the device of claim 3.
Munder further teaches, wherein a logic state of the test result signal is indicative of detection of damage at the peripheral edge of the integrated circuit die (In a first aspect, the present invention relates to a damage monitoring system for an integrated circuit provided on a die. The die may be carrier of an active region, for example a semiconductor substrate comprising a chip. For example, it may be a silicon die, although other semiconductor material can be used. The system can detect mechanical damages in the die edge, such as propagating cracks, by detecting changes in the conductivity of a conductive trace surrounding the active region of the die. The invention is suitable to detect cracks propagating from the bulk to the surface at the die edge, from surface to bulk, from the die edge to the inner block of the die (horizontal propagation), and even delamination. The system is adapted to send a test signal through a conductive trace at the edge of the die and to monitor the returned test signal in a detection circuit. If the difference between the test signal and a reference surpasses a predetermined and tunable threshold, the detection circuit can provide a fault signal (paragraph [0053]).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Shau by providing a conductive trace positioned along the edge  of a die, enclosing the active area of a semiconductor device, as taught by Munder et al.
One of the ordinary skill in the art would have been motivated to make such a modification to detect mechanical damages in the die edge, such as propagating cracks, by detecting changes in the conductivity of a conductive trace surrounding the active region of the die, as taught by Munder et al (paragraph [0053]).
Regarding dependent claim 5, Shau and Munder et al teach the device of claim 2.

    PNG
    media_image5.png
    456
    496
    media_image5.png
    Greyscale
Shau further teaches, wherein the Tx/Rx interface circuit comprises: a transmit driver circuit having an input coupled to receive the serial input data signal and an output coupled to apply the serial input data signal to the first end of the sensing conductive wire line; and a receive driver circuit having an input coupled to the second end of the sensing conductive wire line and an output coupled to apply the serial output data signal to the communications bus (Figures 1, 2, 3(a), paragraph [0044]).

Regarding dependent claim 6, Shau and Munder et al teach the device of claim 5.
Shau further teaches, further comprising an enable circuit configured to receive an enable signal and in response thereto pass the serial input data signal to the input of the transmit driver circuit and enable operation of the receive driver circuit (paragraph [0045]).

Regarding dependent claim 7, Shau and Munder et al teach the device of claim 5.
Shau further teaches, further comprising a bypass circuit comprising: a switched bypass path selectively coupling the output of transmit driver circuit to the input of the receive driver circuit, said switched bypass path actuated in response to assertion of a bypass control signal generated by the test logic circuit (paragraphs [0060],[0062]).

Regarding dependent claim 8, Shau and Munder et al teach the device of claim 7.


Regarding dependent claim 9, Shau and Munder et al teach the device of claim 7.
Shau further teaches, wherein the bypass circuit further comprises: a switching circuit configured to disconnect the second end of the sensing conductive wire line from the input of the receive driver circuit in response to assertion of the bypass control signal (paragraphs [0062], [0067]).

Regarding dependent claim 10, Shau and Munder et al teach the device of claim 5.
Shau further teaches, further comprising a slew rate control circuit connected to the input of the transmit driver circuit (paragraph [0044]).

Regarding dependent claim 12, Shau and Munder et al teach the device of claim 1.
Shau further teaches, wherein the test logic circuit causes a supply level voltage to be applied by the Tx/Rx interface circuit to the first end of the sensing conductive wire line which produces a sense signal at the input of the Tx/Rx interface circuit, said Tx/Rx interface circuit interfacing the sense signal to generate an output signal for transmission over the communications bus to the test logic circuit (paragraphs [0044], [0045]).

Regarding dependent claim 13, Shau and Munder et al teach the device of claim 12.
Shau further teaches, wherein the test logic circuit is configured to generate a test result signal in response to a logic state of the output signal (paragraphs [0044], [0045]).

Regarding dependent claim 14, Shau and Munder et al teach the device of claim 13.
Munder et al further teaches, wherein a logic state of the test result signal is indicative of detection of damage at the peripheral edge of the integrated circuit die.
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Shau by providing a conductive trace positioned along the edge  of a die, enclosing the active area of a semiconductor device, as taught by Munder et al.
One of the ordinary skill in the art would have been motivated to make such a modification to detect mechanical damages in the die edge, such as propagating cracks, by detecting changes in the conductivity of a conductive trace surrounding the active region of the die, as taught by Munder et al (paragraph [0053]).

Regarding dependent claim 15, Shau and Munder et al teach the device of claim 12.
Shau further teaches, wherein the Tx/Rx interface circuit comprises: a transmit driver circuit having an input coupled to receive a control signal from the test logic circuit and an output coupled to apply the supply level voltage to the first end of the sensing conductive wire line; and a receive driver circuit having an input coupled to the second end of the sensing conductive wire 

Regarding dependent claim 17, Shau and Munder et al teach the device of claim 1.
Shau further teaches, wherein the sensing conductive wire line forms at least part of the seal ring (paragraph [0043]).


    PNG
    media_image2.png
    541
    437
    media_image2.png
    Greyscale

    PNG
    media_image1.png
    479
    328
    media_image1.png
    Greyscale
Regarding independent claim 18, Shau (US 20050151248 A1) teaches, A device, comprising: an integrated circuit die (element 103, 104, figure 1) having a peripheral edge (surrounding edge of the IC die); a seal ring (element 201) extending along the peripheral edge and surrounding a functional integrated circuit area (figure 1 and 2); a test logic circuit located within the functional integrated circuit area (figure 3(a)); a transmit/receive (Tx/Rx) interface circuit (element 107, 108, figure 1, paragraph [0044]) located within the functional integrated circuit area and coupled to the test logic circuit by a communications bus (figure 3(a)); and a sensing conductive wire line having a first end connected to an output of the Tx/Rx interface circuit (element 107, figure 1 and 2(a), paragraph [0044]) and a second end connected to an input of the Tx/Rx interface circuit (figure 1 and 2(a), 
Shau fails to explicitly teach sensing conductive wire line extending to surround the seal ring between the seal ring and the peripheral edge of the integrated circuit die.

    PNG
    media_image3.png
    492
    280
    media_image3.png
    Greyscale
Munder et al (US 2018/0145002 A1) teaches, a damage monitoring system for an integrated circuit provided on a die. The die may be carrier of an active region, for example a semiconductor substrate comprising a chip. For example, it may be a silicon die, although other semiconductor material can be used. The system can detect mechanical damages in the die edge, such as propagating cracks, by detecting changes in the conductivity of a conductive trace surrounding the active region of the die. The invention is suitable to detect cracks propagating from the bulk to the surface at the die edge, from surface to bulk, from the die edge to the inner block of the die (horizontal propagation), and even delamination. The system is adapted to send a test signal through a conductive trace at the edge of the die and to monitor the returned test signal in a detection circuit. If the difference between the test signal and a reference surpasses a predetermined and tunable threshold, the detection circuit can provide a fault signal (paragraph [0053]).

Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Shau by providing a conductive trace positioned along the edge  of a die, enclosing the active area of a semiconductor device, as taught by Munder et al.
One of the ordinary skill in the art would have been motivated to make such a modification to detect mechanical damages in the die edge, such as propagating cracks, by 

Regarding dependent claim 19, Shau and Munder et al teach the device of claim 18.
Shau further teaches, wherein the test logic circuit and the Tx/Rx interface circuit are powered from a same power supply domain (paragraph [0042]).

Regarding dependent claim 20, Shau and Munder et al teach the device of claim 18.
Shau further teaches, wherein the test logic circuit generates a serial input data signal that is transmitted over the communications bus and interfaced by the Tx/Rx interface circuit for application at the output of the Tx/Rx interface circuit to the first end of the sensing conductive wire line, wherein propagation of the serial input data signal over the sensing conductive wire line produces a sense signal at the input of the Tx/Rx interface circuit, said Tx/Rx interface circuit interfacing the sense signal to generate a serial output data signal for transmission over the communications bus to the test logic circuit (paragraphs [0046], [0056], figure 6 (c)).

Regarding dependent claim 21, Shau and Munder et al teach the device of claim 20.
Shau further teaches, wherein the test logic circuit is configured to compare a data pattern of the serial input data signal to a data pattern of the serial output data signal and generate a test result signal in response to the comparison (Figures 3(a), 6(c), paragraphs [0046], [0056]).

Regarding dependent claim 22, Shau and Munder et al teach the device of claim 21.
Munder et al further teaches, wherein a logic state of the test result signal is indicative of detection of damage at the peripheral edge of the integrated circuit die.
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Shau by providing a conductive trace positioned along the edge  of a die, enclosing the active area of a semiconductor device, as taught by Munder et al.
One of the ordinary skill in the art would have been motivated to make such a modification to detect mechanical damages in the die edge, such as propagating cracks, by detecting changes in the conductivity of a conductive trace surrounding the active region of the die, as taught by Munder et al (paragraph [0053]).

Regarding dependent claim 23, Shau and Munder et al teach the device of claim 18.
Shau further teaches, wherein the Tx/Rx interface circuit comprises: a transmit driver circuit having an input coupled to receive an input signal from the test logic circuit and an output coupled to apply a test signal to the first end of the sensing conductive wire line (paragraphs [0044], [0045]); and a receive driver circuit having an input coupled to the second end of the sensing conductive wire line to receive a sense signal and an output coupled to transmit an output signal to the test logic circuit ((Figures 1, 2, 3(a), paragraphs [0044], [0045]).

Regarding dependent claim 24, Shau and Munder et al teach the device of claim 23.


Regarding dependent claim 25, Shau and Munder et al teach the device of claim 23.
Shau further teaches, wherein the bypass circuit further comprises: a first switching circuit configured to disconnect the output of the transmit driver circuit from the first end of the sensing conductive wire line in response to assertion of the bypass control signal; and a second switching circuit configured to disconnect the second end of the sensing conductive wire line from the input of the receive driver circuit in response to assertion of the bypass control signal(paragraphs [0062],[0067]).

Regarding dependent claim 26, Shau and Munder et al teach the device of claim 18.
Shau further teaches, wherein the sensing conductive wire line forms at least part of the seal ring (paragraph [0043]).

Regarding independent claim 27, Shau (US 20050151248 A1) teaches, A device, comprising: an integrated circuit die (element 103, 104, figure 1) having a peripheral edge (surrounding edge of the IC die); a seal ring (element 201) extending along the peripheral edge and surrounding a functional integrated circuit area (figure 1 and 2); a test logic circuit located within the functional integrated circuit area (figure 3(a)); a transmit/receive (Tx/Rx) interface 
    PNG
    media_image1.png
    479
    328
    media_image1.png
    Greyscale
functional integrated circuit area and coupled to the test logic circuit by a communications bus (figure 3(a)); and a sensing conductive wire line having a first end connected to an output of the Tx/Rx interface circuit (element 107, figure 1 and 2(a), paragraph [0044]) and a 
    PNG
    media_image2.png
    541
    437
    media_image2.png
    Greyscale
second end connected to an input of the Tx/Rx interface circuit (figure 1 and 2(a), paragraphs [0043], [0044]), a bypass circuit comprising a switched bypass path selectively coupling the output of transmit driver circuit to the input of the receive driver circuit, said switched bypass path actuated in response to assertion of a bypass control signal generated by the test logic circuit (paragraphs [0060],[0062]).
Shau fails to explicitly teach sensing conductive wire line extending to surround the seal ring between the seal ring and the peripheral edge of the integrated circuit die.
Munder et al (US 2018/0145002 A1) teaches, a damage monitoring system for an integrated circuit provided on a die. The die may be carrier of an active region, for example a semiconductor substrate comprising a chip. For example, it may be a silicon die, although other semiconductor material can be used. The system can detect mechanical damages in the die edge, such as propagating cracks, by detecting changes in the conductivity of a conductive trace surrounding the active region of the die. The invention is suitable 

    PNG
    media_image3.png
    492
    280
    media_image3.png
    Greyscale
Munder et al further teaches, FIG. 1 shows a general schematic circuit configuration of an embodiment of the present invention. A current source 1, powered by a supply trace (e.g. an external trace Vs) is connected to a programmable comparator 2, the output of the comparator being connected to a programmable debouncing unit 3. The current source 1 and comparator 2 (in the present case, a Schmitt trigger) are both connected, via a node M1 between them, to a terminal of a conductive trace 4. The current source 1 provides a test signal as a bias current to the conductive trace 4 arranged, for example, in a bifilar approach, as shown in FIG. 2. The conductive trace 4 is positioned along the edge 5 of a die, enclosing the active area of a semiconductor device 6 except for a small gap that can be disregarded, as it can be made small or in small overlap, without electric contact, reducing to substantially zero the chances that an undetected damage e.g. crack may extend through such 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Shau by providing a conductive trace positioned along the edge  of a die, enclosing the active area of a semiconductor device, as taught by Munder et al.
One of the ordinary skill in the art would have been motivated to make such a modification to detect mechanical damages in the die edge, such as propagating cracks, by detecting changes in the conductivity of a conductive trace surrounding the active region of the die, as taught by Munder et al (paragraph [0053]).

Regarding dependent claim 28, Shau and Munder et al teach the device of claim 27.
Shau further teaches, wherein the Tx/Rx interface circuit comprises: a transmit driver circuit having an input coupled to receive an input signal from the test logic circuit and an output coupled to apply a test signal to the first end of the sensing conductive wire line; and a receive driver circuit having an input coupled to the second end of the sensing conductive wire line to receive a sense signal and an output coupled to transmit an output signal to the test logic circuit (Figures 1, 2, 3(a), paragraph [0044]).

Regarding dependent claim 29, Shau and Munder et al teach the device of claim 27.


Regarding dependent claim 30, Shau and Munder et al teach the device of claim 29.
Shau further teaches, wherein the bypass circuit further comprises: a switching circuit configured to disconnect the output of the transmit driver circuit from the first end of the sensing conductive wire line in response to assertion of the bypass control signal (paragraphs [0062], [0067]).

Regarding dependent claim 31, Shau and Munder et al teach the device of claim 29.
Shau further teaches, wherein the bypass circuit further comprises: a switching circuit configured to disconnect the second end of the sensing conductive wire line from the input of the receive driver circuit in response to assertion of the bypass control signal (paragraphs [0062], [0067]).

Regarding dependent claim 32, Shau and Munder et al teach the device of claim 27.
Shau further teaches, wherein the test logic circuit generates a serial input data signal that is transmitted over the communications bus and interfaced by the Tx/Rx interface circuit for application at the output of the Tx/Rx interface circuit to the first end of the sensing conductive wire line when the bypass control signal is deasserted (paragraphs [0044]-[0046], [0056], figure 6 (c)), wherein propagation of the serial input data signal over the sensing conductive wire line 

Regarding dependent claim 33, Shau and Munder et al teach the device of claim 32.

    PNG
    media_image5.png
    456
    496
    media_image5.png
    Greyscale
Shau further teaches, wherein the test logic circuit is configured to compare a data pattern of the serial input data signal to a data pattern of the serial output data signal and generate a test result signal in response to the comparison (Figures 3(a), 6(c), paragraphs [0046], [0056]).

Regarding dependent claim 34, Shau and Munder et al teach the device of claim 33.
Munder et al further teaches, wherein a logic state of the test result signal is indicative of detection of damage at the peripheral edge of the integrated circuit die.
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Shau by providing a conductive trace positioned along the edge  of a die, enclosing the active area of a semiconductor device, as taught by Munder et al.
One of the ordinary skill in the art would have been motivated to make such a modification to detect mechanical damages in the die edge, such as propagating cracks, by detecting changes in the conductivity of a conductive trace surrounding the active region of the die, as taught by Munder et al (paragraph [0053]).
Regarding dependent claim 35, Shau and Munder et al teach the device of claim 27.
Shau further teaches, wherein the sensing conductive wire line forms at least part of the seal ring (paragraph [0043]).
5. Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shau (US 20050151248 A1), Munder et al (US 2018/0145002 A1) and in further view of Lin et al (US 2016/0104683 A1).
Regarding dependent claim 11, Shau and Munder et al teach the device of claim 5.
Shau and Munder et al fail to explicitly teach, an electrostatic discharge (ESD) protection circuit connected to at least one of the input of the receive driver circuit and the output of the transmit driver circuit.
Munder et al further teaches, the detection circuit may comprise further features such as a debouncing unit, which may receive the signal from the comparator and provide the output signal. Parameters of the debouncing unit, such as the debouncing time T, can be programmed. Short spikes and pulses can be suppressed by this unit, and it increases the robustness against electrostatic discharges (ESD) and EM interference of noise sources, of the monitoring system, and of the chip. In embodiments of the present invention, a resistor-capacitor debouncer or a digital debouncer via a counter can be used. Software debouncing can be implemented if a microcontroller is available on the die (paragraph [0064]).
Lin et al (US 2016/0104683 A1) teaches, The IC 2 is a packaged element and includes a substrate 30, a core 10 and a power mesh 20. The power mesh 20 has at least one power electrode 21, a grounding electrode 221 and a seal ring 222. The seal ring 222 may take the form of a ring and is electrically conductive. The grounding electrode 221 is formed inside the seal 222, may take the form of a ring, and is electrically connected to the seal ring 222. The at least one power electrode 21 is formed between the seal ring 222 and the grounding electrode 221, and the at least one power electrode 21 is contactless with the seal ring 222 and the grounding electrode 221. The core 10 is formed on the substrate 30 and is located inside the grounding electrode 221. The at least one power electrode 21 is electrically connected to a power terminal (VDD) and the grounding electrode 221 is electrically connected to a ground terminal (GND). The core 10 is electrically connected to the at least one power electrode 21 and the grounding electrode 221 to receive an operating power for operation (paragraph [0040]).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Shau and Munder et al by providing an electrostatic discharge protection unit as taught by Lin et al.
One of the ordinary skill in the art would have been motivated to make a modification such that when ESD occurs at any place of the power mesh, a corresponding switch triggering unit detects the ESD occurrence and then drives a corresponding switching unit to turn on a corresponding discharging unit. Thus, energy of the static electricity from the power electrode can be guided into the ground through the corresponding discharging unit, thereby protecting the core of the IC against the damage of the static electricity. As the ESD protection device is formed on the substrate to correspond to a portion covered by the power mesh, the boundary of the power mesh is identical to that of the IC (or the seal ring) as taught by Lin et al (paragraph [0019]).

Regarding dependent claim 16, Shau and Munder et al teach the device of claim 15.

Munder et al further teaches, the detection circuit may comprise further features such as a debouncing unit, which may receive the signal from the comparator and provide the output signal. Parameters of the debouncing unit, such as the debouncing time T, can be programmed. Short spikes and pulses can be suppressed by this unit, and it increases the robustness against electrostatic discharges (ESD) and EM interference of noise sources, of the monitoring system, and of the chip. In embodiments of the present invention, a resistor-capacitor debouncer or a digital debouncer via a counter can be used. Software debouncing can be implemented if a microcontroller is available on the die (paragraph [0064]).
Lin et al (US 2016/0104683 A1) teaches, The IC 2 is a packaged element and includes a substrate 30, a core 10 and a power mesh 20. The power mesh 20 has at least one power electrode 21, a grounding electrode 221 and a seal ring 222. The seal ring 222 may take the form of a ring and is electrically conductive. The grounding electrode 221 is formed inside the seal ring 222, may take the form of a ring, and is electrically connected to the seal ring 222. The at least one power electrode 21 is formed between the seal ring 222 and the grounding electrode 221, and the at least one power electrode 21 is contactless with the seal ring 222 and the grounding electrode 221. The core 10 is formed on the substrate 30 and is located inside the grounding electrode 221. The at least one power electrode 21 is electrically connected to a power terminal (VDD) and the grounding electrode 221 is electrically connected to a ground 10 is electrically connected to the at least one power electrode 21 and the grounding electrode 221 to receive an operating power for operation (paragraph [0040]).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Shau and Munder et al by providing an electrostatic discharge protection unit as taught by Lin et al.
One of the ordinary skill in the art would have been motivated to make a modification such that when ESD occurs at any place of the power mesh, a corresponding switch triggering unit detects the ESD occurrence and then drives a corresponding switching unit to turn on a corresponding discharging unit. Thus, energy of the static electricity from the power electrode can be guided into the ground through the corresponding discharging unit, thereby protecting the core of the IC against the damage of the static electricity. As the ESD protection device is formed on the substrate to correspond to a portion covered by the power mesh, the boundary of the power mesh is identical to that of the IC (or the seal ring) as taught by Lin et al (paragraph [0019]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached between 8:00 AM - 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad (571) 272-2210 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SURESH RAJAPUTRA/
Examiner, Art Unit 2858

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858